Citation Nr: 0912944	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc and joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected radiculopathy of the right 
lower extremity.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative joint disease 
(DJD) of the right knee.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 
1975.  He received the Combat Infantryman Badge and a Bronze 
Star Medal with V device.  See DD 214.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned an increased rating of 
20 percent for degenerative disc and joint disease of the 
lumbar spine and awarded service connection for radiculopathy 
of the right lower extremity and DJD of the right and left 
knees, each evaluated as 10 percent disabling.  The RO in 
Montgomery, Alabama, currently has jurisdiction over the 
case.

The issues were remanded by the Board in October 2007 for 
additional development.  The actions directed by the Board 
have been accomplished and the matter has been returned to 
the Board for appellate review.  

In a December 2008 rating decision, the RO increased the 
rating assigned for degenerative disc and joint disease of 
the lumbar spine to 40 percent and the ratings assigned for 
DJD of the bilateral knees to 20 percent, all effective June 
30, 2003, the date on which the Veteran's claim was received.  
Despite the increased ratings granted by the RO, the 
Veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


The Board also notes that the December 2008 rating decision 
granted separate 10 percent evaluations for right and left 
knee lateral subluxation, also effective June 30, 2003.  The 
veteran did not appeal this determination.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc and joint disease of the 
lumbar spine is not manifested by unfavorable ankylosis of 
any portion of the spine or intervertebral disc syndrome 
(IDS) with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  However, the 
veteran has significant functional loss.  

2.  The Veteran has not manifested more than mild incomplete 
paralysis associated with radiculopathy of the right lower 
extremity.

3.  The Veteran's DJD of the bilateral knees is manifested by 
painful motion and significant limitation of function, but 
there is no evidence of flexion limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, and not higher, 
for service-connected degenerative disc and joint disease of 
the lumbar spine have been met, effective from June 30, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 and 5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).

2.  The criteria for an initial evaluation greater than 10 
percent for service-connected radiculopathy of the right 
lower extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

3.  The criteria for an initial evaluation greater than 20 
percent for service-connected DJD of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2008).  

4.  The criteria for an initial evaluation greater than 20 
percent for service-connected DJD of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

	
        A.	Degenerative disc and joint disease of the lumbar 
spine

Service connection was originally granted for low back pain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 with a 
noncompensable evaluation effective September 1, 1975.  See 
April 1976 rating decision.  The Veteran filed a claim for 
increased rating that was received in June 2003.  The RO 
recharacterized the disability as degenerative disc and joint 
disease of the lumbar spine and assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292 effective June 30, 2003, the date on which the Veteran's 
claim was received.  See June 2004 rating decision.  

At this juncture, the Board notes that it appears the RO 
subsequently increased the rating to 20 percent, also 
effective June 30, 2003, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  See January 2005 rating decision.  

As noted above, the RO most recently determined that the 
Veteran's service-connected back disability warranted the 
assignment of a 40 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The effective date assigned 
was June 30, 2003.  See December 2008 rating decision.  As 
such, the Board must determine whether the Veteran is 
entitled to a rating in excess of 40 percent for degenerative 
disc and joint disease of the lumbar spine.  

While this claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 26, 
2003.  See 68 Fed. Reg. 51, 454-51, 458 (2003).  The current 
version of the revised criteria, which evaluate various types 
of spine disabilities, is found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  The Veteran is currently 
rated under new Diagnostic Code 5243, which is specific to 
IDS.  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

i.	Criteria in effect before September 26, 2003

Prior to September 26, 2003, the Veteran's service-connected 
disability was evaluated under Diagnostic Code 5292, which 
provides the criteria for limitation of motion of the lumbar 
spine.  The maximum rating under old Diagnostic Code 5292 was 
40 percent; consequently, an increased rating under this 
diagnostic code is impossible.  

Other old diagnostic codes did provide ratings in excess of 
40 percent.  Diagnostic Codes 5285 and 5286 provided 60 and 
100 percent ratings for fracture of the vertebra (depending 
on severity) and complete bony fixation (ankylosis) of the 
spine (depending on severity and whether ankylosis is 
favorable or unfavorable), respectively.  Diagnostic Code 
5289 provided a 50 percent rating for unfavorable ankylosis 
of the lumbar spine.  These diagnostic codes are not 
applicable to the current situation, however, as there is no 
evidence that the Veteran had a fractured vertebra or 
ankylosis of any potion of the spine.  

Diagnostic Code 5293 provided a 60 percent rating for IDS 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to IDS that requires bed rest and treatment 
ordered by a physician.  Orthopedic and neurological 
manifestations of IDS were to be evaluated separately using 
the criteria for the most appropriate orthopedic and 
neurologic diagnostic code(s).  See Notes (1) and (2), 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   There is no 
evidence of record that the Veteran was suffering from IDS 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year to support a 
rating higher than 40 percent for orthopedic manifestations 
alone.  See March 2003 magnetic resonance imaging (MRI) 
report from Radiology Associates of Dothan; records from 
Flowers Hospital dated January 2003 and March 2003.  

        ii.	Criteria in effect as of September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under Diagnostic Codes 5235-5242, ratings in excess of 40 
percent are allowed for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) and for unfavorable 
ankylosis of the entire spine (100 percent).  Any associated 
objective neurological abnormalities including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a (2008), Note 
(1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 40 
percent for service-connected degenerative disc and joint 
disease of the lumbar spine under Diagnostic Codes 5235-5242.  
There is no evidence of record that the Veteran's spine, to 
include the thoracolumbar spine, has ankylosis of any kind, 
and the evidence remains devoid of any references to 
incapacitating episodes having a total duration of a minimum 
six weeks during the past one year.  In fact, the evidence 
contains no reference to bed rest and treatment prescribed by 
a physician, though there is evidence that the Veteran 
receives epidural shots to relieve back pain.  See records 
from Southern Bone and Joint Specialists; records from 
Flowers Hospital; March 2004 and November 2008 VA 
compensation and pension (C&P) spine examination reports.  As 
such, a rating in excess of 40 percent is not warranted under 
the new rating criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurological abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code beyond that assigned for radiculopathy of the right 
lower extremity, which will be discussed below.  See Note 
(2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Note (1) 
38 C.F.R. § 4.71a (2008).  The record reveals that the 
Veteran has been seen with complaints of symptoms involving 
his left leg, to include numbness and tingling in all toes 
with pain down the left leg and minor radiation of pain on 
the left side from the lower back up to the left hip and 
thigh.  See records from Southern Bone and Joint Specialists 
dated June 2007 and July 2007; November 2008 VA C&P spine 
examination report.  While the Board acknowledges these 
complaints, the record does not indicate that the Veteran has 
any neurological impairment associated with his left lower 
extremity, and no diagnosis has been provided.  Id.  In light 
of these findings, a separate rating is not warranted for any 
additional neurological impairment as due to the service-
connected back disability.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the March 2004 VA examination, the examiner reported 
that functional loss due to pain was moderate to severe and 
that functional loss due to pain, fatigue, weakness or lack 
of endurance following repetitive use during flare-ups was 
estimated as significant.  During an April 2005 Functional 
Capacity Evaluation (FCE), the Veteran was noted to have 
significant functional limitations due to his back.  See 
record from Southern Bone and Joint Rehab Occupational 
Medicine Division.  Lastly, at the time of the November 2008 
VA examination, repeat range of motion testing was not 
possible due to the severity of the Veteran's pain.  In 
addition, the examiner reported that functional loss due to 
pain was moderately severe and that additional functional 
loss due to pain and repetitive use, weakened movement, 
excess fatigability, and incoordination was estimated as 
significant in the lower back and associated with right-sided 
lumbosacral radiculopathy symptoms.  The Board recognizes the 
findings reported by the March 2004 and November 2008 VA 
examiners and in the April 2005 FCE.  In light of these 
findings, a 60 percent rating is warranted under 38 C.F.R. 
§§ 4.40 and 4.45 pursuant to the guidelines set forth in 
DeLuca.  This is the highest rating available under 
Diagnostic Code 5243, and, as noted above, the veteran does 
not have unfavorable ankylosis of the entire spine.

	
        B.	Radiculopathy of the right lower extremity

Service connection for radiculopathy of the right lower 
extremity was granted pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 with a 10 percent evaluation effective 
June 30, 2003.  See June 2004 rating decision.  

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve.  Disability 
ratings of 10, 20 and 40 percent are assigned for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  

During the March 2004 VA C&P spine examination, the Veteran 
described radiculopathy symptoms in the form of pain 
radiating down the right lower extremity, which he described 
as numbness of the right foot.  He indicated that the 
numbness usually started in the toes and that the right foot 
would periodically go completely numb.  Physical examination, 
in pertinent part, revealed that the Veteran ambulated slowly 
but without the use of an assistive device.  Straight leg 
raising test to 90 degrees caused slightly exaggerated pain 
on the right and was negative on the left.  Lower extremity 
muscle strength was symmetrical and normal of about 1+.  The 
Veteran was diagnosed with intermittent right-sided 
lumbosacral radiculopathy symptoms.  

During the April 2005 FCE, the Veteran exhibited positive 
straight leg raise at 35 degrees on the right compared to 50 
degrees on the left.  Strength throughout both lower 
extremities was approximately 3/5 due to pain and weakness.  
See record from Southern Bone and Joint Rehab Occupational 
Medicine Division.  

Records from Flowers Hospital reveal that the Veteran 
reported radiation of pain to his right hip, leg and foot 
with right foot numbness, all associated with radiculopathy.  
See records dated November 2003, June 2005, September 2005, 
and November 2006.  More recent records from this facility 
have described the radiating pain as intermittently affecting 
the Veteran's right lower extremity (hip, leg and foot).  See 
records dated January 2007, March 2007 and November 2007.  

A July 2007 record from Southern Bone and Joint Specialists 
reports that the Veteran was referred for evaluation of 
bilateral lower extremity pain, right greater than left.  The 
Veteran indicated that he had pain radiating from the right 
buttock all the way down the right leg.  The examining 
physician reported that the Veteran was basically showing him 
the L5 nerve root distribution.  Physical examination 
revealed negative straight-leg raise bilaterally, good 
strength in the quadriceps, hamstrings, tibialis anterior, 
gastrocsoleus and extensor hallucis longus (EHL).  Some 
decreased sensate, mainly in the L5 nerve root distribution 
on the right as compared to the left, was noted.  Reflexes 
were 1+ in the knees and diminished in the ankles, but there 
was no clonus, toes were downgoing and the Veteran had good 
posterior tibial arteries.  The impression made was right 
upper [sic] extremity radiculopathy.  

The Veteran reported unique pain in the lower back that 
radiated from the base of the back all the way down to the 
posterior aspect of the right thigh and to the lateral aspect 
of the right leg and foot during the November 2008 VA C&P 
examination.  He indicated that at times, his right foot will 
go completely numb.  Physical examination revealed straight 
leg raising test to about 70 degrees on the right side and 
positive; deep tendon reflexes were about 1+ and symmetrical 
in the lower extremity and plantar dorsiflexor.  In pertinent 
part, the Veteran was diagnosed with right-sided lumbosacral 
radiculopathy symptoms.  The examiner noted that additional 
functional loss due to pain and repetitive use, weakened 
movement, excess fatigability and incoordination was 
estimated as significant in the lower back and associated 
with the right-sided lumbosacral radiculopathy symptoms.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for radiculopathy of the right 
lower extremity.  The Board acknowledges that the November 
2008 VA examiner found that the Veteran would have additional 
functional loss in part due to right-sided lumbosacral 
radiculopathy symptoms.  The Veteran's right lower extremity 
radiculopathy, however, has consistently been described as 
intermittent, and during the July 2007 evaluation, the 
Veteran was only noted to have some decreased sensate.  The 
Board finds that even taking into consideration the 
additional functional loss caused by radiculopathy, the 
medical evidence of record in total does not support a 
finding of any more than mild incomplete paralysis.  See 
e.g., March 2004 VA C&P spine examination; records dated 
January 2007, March 2007 and November 2007 from Flowers 
Hospital; July 2007 record from Southern Bone and Joint 
Specialists.  

        


        C.	DJD of the bilateral knees

Service connection for DJD of the bilateral knees was granted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5060, with separate 10 percent evaluations assigned effective 
June 30, 2003.  See June 2004 rating decision.  The Veteran 
filed a NOD and, as noted above, the RO subsequently 
determined that separate 20 percent evaluations were 
warranted pursuant to these diagnostic criteria, also 
effective June 30, 2003.  The RO also determined that 
separate 10 percent evaluations were warranted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for right and left 
knee lateral subluxation, effective June 30, 2003.  See 
December 2008 rating decision.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  For rating purposes, 
normal range of motion in a knee joint is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA C&P joints examination in March 
2004, at which time he reported that he had been receiving 
injections to both knees and that he had been told he would 
eventually need replacement or surgery of both knees due to 
severe arthritis.  He also indicated that his knees are bone-
to-bone on x-ray, left slightly worse than right and that as 
a result, he is unable to walk much.  The Veteran described 
constant pain in both knees joints, which he described as 
sharp and knife-sticking.  He also described stiffness of 
both knees and swelling with excessive walking.  The Veteran 
also reported that his knees crack and pop.  He denied 
instability, locking, and the use of a knee brace.  
Precipitating factors included walking, excessive standing, 
and prolonged driving.  

Physical examination revealed that the right knee was more 
swollen with mild effusion as compared to the left, although 
the left was also noted to be somewhat swollen.  The Veteran 
was also noted to have tenderness over the medial joint line 
and both knee joints.  Range of motion testing revealed 
115/140 degrees of bilateral flexion and zero degrees of 
bilateral extension.  The Veteran was unable to perform deep 
knee bends and pain and crepitus associated with range of 
motion of both knee joints was reported.  The examiner 
reported that x-ray findings revealed mild femorotibial 
subluxation, bilaterally, and mild osteoarthritic changes of 
the patellofemoral joints and femorotibial joints.  X-ray 
also showed a moderate sized spurring of the bilateral medial 
tibial plateaus; suprapatellar bursae within normal limits; 
arteriosclerotic calcified popliteal arteries; and multiple 
surgical staples in the soft tissue medial and posterior to 
the left knee.  The x-ray impression was mild osteoarthritis; 
arteriosclerotic calcification; surgical stables in the soft 
tissue medial and posterior to the left knee.  The VA 
examiner diagnosed the Veteran with DJD of the bilateral knee 
joints with mild femorotibial subluxation.  The examiner 
reported that bilateral functional loss due to pain in the 
knee joints was moderate to severe.  See also March 2004 
imaging report.  

An October 2004 letter from Dr. C.E. Robinson at Southern 
Bone and Joint Specialists reports that the Veteran's knees 
showed evidence of severe bilateral arthritis with loss of 
cartilage space.  The Veteran was noted to have a very 
difficult time even walking as a result of knee pain.  

During the April 2005 FCE, range of motion testing revealed 
10 to 100 degrees of active range of motion in the left knee 
and five to 100 degrees of active range of motion in the 
right knee, both with significant pain.  Passive range of 
motion testing correlated with these measurements.  See 
record from Southern Bone and Joint Rehab Occupational 
Medicine Division.  

The Veteran has received substantial treatment related to his 
knees from Southern Bone and Joint Specialists, to include 
receiving steroid injections.  An October 2005 record reports 
that repeated x-rays showed marked varus alignment with bone 
on bone in the medial compartment, bilaterally.  

The Veteran underwent a VA C&P examination in November 2008, 
at which time he reported that his bilateral knee problems 
had gotten progressively worse.  He denied any knee surgeries 
but reported pain in both knees, which he described as sharp 
and knife-sticking and located on both sides of the bilateral 
knees.  The Veteran indicated that the pain usually varied 
between a level of six to ten.  He also described stiffness 
but denied much swelling.  The Veteran reported that if he 
does not receive his steroid shots about every 60 days, he is 
not able to walk much.  Aggravating factors include walking 
and going up and down steps.  The Veteran reported that he 
was able to walk for about 50 feet without much pain, 
although pain is present.  Beyond that, if he starts walking, 
the pain gets significantly worse.  The Veteran indicated 
that he knew his limitations and does not overdo anything.  
He reported that although he has a cane, he does not use it 
much because his wife is always with him and he uses her 
support.  The Veteran also indicated that he had knee braces.  
Alleviating factors included medications.  The Veteran 
reported that he cannot do any kind of physically strenuous 
activities that require bending, cannot garden, does not do 
lawn work, and cannot build things anymore.  

Physical examination revealed that the Veteran did not bring 
any assistive devices and was not wearing any braces.  He 
needed assistance in taking off his shoes and socks and 
getting ready for the examination.  Examination of the knees 
revealed moderate varus deformities bilaterally.  The Veteran 
was noted to have severe tenderness on either sides of the 
patellae and also the medial and lateral aspects of both 
knees with severe facial grimacing.  There was no swelling or 
effusion.  Active range of flexion in the right knee was to 
90 degrees and extension to zero degrees.  Left knee active 
range of motion was to 90 degrees, passive range of motion 
was not done, and extension was to zero degrees.  Range of 
motion was noted to be painful and beyond 90 degrees, was 
noted to be moderately to severely painful in both knees.  
There was neither crepitus nor instability appreciated.  The 
Veteran was unable to perform any deep knee bends.  

X-rays of the bilateral knees were compared to knee films 
dated March 2004.  The impression was no definite acute 
fracture and no dislocation; possible loose body/avulsion 
fractures of unknown chronicity, bilaterally; possible 
chondrocalcinosis along the lateral tibial femoral joint 
space of the left knee, a finding that can be seen with 
calcium pyrophosphate dehydrate crystal deposition disease, 
correlate clinically; and degenerative changes, bilaterally, 
slightly worse from prior finding.  The Veteran was diagnosed 
with moderate to severe DJD of the bilateral knees.  The 
examiner reported that functional loss due to pain was 
moderately severe.  Additional functional loss due to pain, 
weakened movement, excess fatigability, and incoordination 
with aggravating factors following repetitive use during 
flare-ups was estimated as significant.  The examiner also 
noted that the Veteran had severe limited range of motion in 
both knees.  

At this juncture, the Board notes that in assigning the 
separate 20 percent evaluations for the Veteran's DJD of the 
bilateral knees, the RO noted that the Veteran's limitation 
of motion did not meet the strict criteria for a 20 percent 
evaluation, but that a higher evaluation was being assigned 
on the basis of significant functional limitation.  See 
December 2008 rating decision.  That being said, the Board 
finds that the evidence of record does not support the 
assignment of a rating in excess of 20 percent for the 
Veteran's service-connected DJD of either the knee pursuant 
to Diagnostic Codes 5010 and 5260.  This is so because the 
Veteran has never exhibited flexion limited to 15 degrees in 
either knee.  Rather, the evidence reveals that the Veteran's 
right and left knees have only exhibited flexion limited, at 
worst, to 90 degrees, which does not even meet the criteria 
for the assignment of noncompensable rating under Diagnostic 
Code 5260.  See VA C&P joints examinations dated March 2004 
and November 2008; April 2005 record from Southern Bone and 
Joint Rehab Occupational Medicine Division.  

The Board has considered whether the veteran is entitled to a 
separate rating for limitation of extension of either knee.  
See VAOPGCPREC 9-04.  While the Board acknowledges that the 
Veteran exhibited extension in his left knee beginning at 10 
degrees and extension in his right knee beginning at 5 
degrees in April 2005, other records reveal that he 
demonstrated full extension of the knees to 0 degrees, which 
does not even meet the criteria for a noncompensable rating 
under Diagnostic Code 5261.  See March 2004 and November 2008 
VA examination reports; April 2005 record from Southern Bone 
and Joint Rehab Occupational Medicine Division.  
Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.

The Board has considered whether the Veteran's service-
connected bilateral knee disabilities may be rated under 
other diagnostic codes related to the knee and leg.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted 
above, the RO has already assigned separate compensable 
ratings on the basis of lateral subluxation under Diagnostic 
Code 5257.  The remaining diagnostic codes are simply not 
applicable to the Veteran's disability as it is neither 
contended nor shown that either knee involves ankylosis 
(Diagnostic Code 5256); dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint (Diagnostic Code 5258); removal of the semilunar 
cartilage (Diagnostic Code 5259); malunion of the tibia and 
fibula with moderate or marked knee or ankle disability, or 
nonunion of the tibia and fibula with loose motion, requiring 
a brace (Diagnostic Code 5262); or genu recurvatum 
(Diagnostic Code 5263).  See VA C&P joints examinations dated 
March 2004 and November 2008; April 2005 record from Southern 
Bone and Joint Rehab Occupational Medicine Division; records 
from Southern Bone and Joint Specialists.  

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  As noted above, the 
RO has already factored the significant functional limitation 
exhibited by the Veteran's bilateral knees in assigning the 
20 percent evaluation.  For this reason, the Board finds that 
the assignment of the separate 20 percent ratings 
contemplates the functional loss exhibited in the Veteran's 
knees.  As such, ratings in excess of 20 percent are not 
warranted for DJD of the bilateral knees under 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.


II.	Extraschedular consideration

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected 
disabilities are not shown to cause any impairment that is 
not already contemplated by the rating criteria, and the 
Board finds that the rating criteria reasonably describe the 
Veteran's disabilities.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for any disability.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased-compensation claims, such as the one involving 
the Veteran's degenerative disc and joint disease of the 
lumbar spine, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the diagnostic code under which the 



claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the June 2004 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
See October 2003 letter.  

The Board acknowledges that the Veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
June 2004 rating decision concerning his claims for an 
increased ratings for DJD of the bilateral knees and 
radiculopathy of the right lower extremity.  His disagreement 
with the initial ratings assigned, however, stems from his 
NOD, which is subject to section 7105 procedures.  VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (2004).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

A March 2008 letter notified the Veteran that disabilities 
are rated on the basis of diagnostic codes, and depending on 
the disability involved, a rating from 0 percent to as much 
as 100 percent would be assigned.  He was also provided with 
examples of the types of evidence that he should inform VA 
about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  The Veteran had also been 
provided with the pertinent rating criteria used to evaluate 
his degenerative disc and joint disease of the lumbar spine 
in the May 2005 statement of the case (SOC).  While the Board 
acknowledges that only the current version of the rating 
criteria used to evaluate spinal disabilities, rather than 
both the current version and the criteria in effect prior to 
September 26, 2003, was provided to the Veteran, there is no 
prejudice in proceeding as there is no evidence to support 
the assignment of a rating under any of the applicable old 
rating criteria (Diagnostic Codes 5285, 5286, 5289 and 5293).  
The claims were readjudicated in a December 2008 supplemental 
SOC (SSOC).  The Board finds that any pre-adjudicatory 
§ 5103(a) notice error is non-prejudicial in light of the 
post-adjudicatory notice and opportunity provided to develop 
the case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  Accordingly, the duty 
to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's private treatment records have been obtained 
and he was afforded several VA examinations in connection 
with his claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.




For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

A rating of 60 percent, and not higher, for degenerative disc 
and joint disease of the lumbar spine is granted, subject to 
the statutes and regulations governing the payment of 
monetary benefits.  

An initial disability rating in excess of 10 percent for 
radiculopathy of the right lower extremity is denied.

An initial disability rating in excess of 20 percent for DJD 
of the right knee is denied.

An initial disability rating in excess of 20 percent for DJD 
of the left knee is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


